Citation Nr: 1314439	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for muscle tension headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to June 1997.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2007 rating decision of the VA Regional Office (RO) in Seattle, Washington that denied entitlement to an evaluation in excess of 30 percent for muscle tension headaches.  

For reasons discussed below, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the RO. VA will notify the appellant if further action is required.


FINDING OF FACT

The appellant's attacks due to muscle tension headaches are not shown to be completely prostrating, prolonged, and productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for muscle tension headaches are not met. 38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with his headaches are far more disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He contends that during headache flare-ups, he cannot be in any kind of light or be around noise for hours at a time, and cannot safely operate a vehicle or other equipment.  The Veteran further maintains that he cannot cook meals for his son and has trouble performing his job because of headaches.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012). 

The Veteran's muscle tension headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012) which provides that a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted where there are very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability. Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Factual Background

VA initiated a review compensation examination for the Veteran's muscle tension headaches in January 2007.  The appellant reported a history of recurring excruciating headaches.  These headaches reportedly caused sound and light sensitivity, dizziness and nausea.  The Veteran related that when headaches occurred, he had to stay in bed and was unable to do anything.  He said that headache attacks averaged three times per week, up to three times a day, with each occurrence lasting for up to six hours.  He stated that he was unable to perform daily functions during flare-ups.  It was reported that he was only able to work half time.  Physical examination revealed normal findings from a neurological perspective.  Following examination, a diagnosis of subjective muscular tension headaches was rendered.

A February 2009 statement was received from the Veteran's employer who stated that the appellant was unable to work.  Significantly, the appellant's employer was his mother.  She related that the appellant had a history of terrible headaches and that she could not count on him several times a week to work because of them.  She stated that in July 2004, she had to cut his hours to half time because he could not manage full-time work, and that if he were not her son, she would have fired him by that time.  

The Veteran was afforded a VA examination in October 2012.  He reported experiencing daily muscle tension pain on both sides of his head, as well as non-headache symptoms that included nausea, vomiting, and sensitivity to light and sound.  The examiner noted that the Veteran did have very frequent characteristic prostrating attacks due to non-migraine headache pain which occurred more than once a month.  The appellant stated that typical headache pain was less than one day.  The examiner indicated that headaches produced impacted the appellant's ability to work such that he was about to lose his job due to headaches.  The assessment was tension headaches.  

Significantly, extensive VA outpatient clinical data are of record dating from 2006 through 2012, including those digitized on Virtual VA.  Headaches were consistently included on the problem list, and references were made to headache medication management on occasion.  In May 2008, it was noted that he had a lot of headaches.  The Veteran was reported to manage a carpet cleaning business his mother owned.  In March 2009, he related having headaches three to four times a week across his forehead or at the back of his head.  Nortriptyline was ordered for sleep, headaches and depression.  

It was noted in April 2009 that Zomig helped his headaches and that Nortriptyline seemed to prevent some headaches.  An August 2009 clinic note indicated that he used to have headaches fairly often but that Zolmitriptan helped his headaches.

Legal Analysis

In the instant case, the Veteran states that he has headache attacks up to three to four times per week, accompanied by dizziness and nausea, vomiting, noise and light sensitivity.  He has asserted that his attacks are frequently prostrating, are prolonged and cause him to be incapable of full-time work.  However, after careful of the evidence, the Board finds that the record does not substantiate that the Veteran experiences attacks of such severity that they can be considered "prostrating" within the meaning of Diagnostic Code 8100, or that he is functionally impaired to the extent described, other than in his statements contentions. 

Extensive VA outpatient records dating from 2006 reflect that the Veteran has been treated for multiple complaints and acute and chronic diseases and disorders over the years, many of which have noted to be incapacitating.  This includes depression, Gilbert's disease, and hypertension.  However, references to completely prostrating headaches are relatively infrequent.  VA outpatient clinic notes indicate that he has been prescribed continuing medication for his symptoms, but there are no clinical entries that refer to very frequent completely prostrating headache attacks with severe economic inadaptability.  

The Board acknowledges the appellant's assertions that his headaches are more severely disabling and warrant a higher rating.  He is competent to report the frequency and severity of his headache symptoms. See Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  VA clinical records document follow-up and treatment in this regard for which the appellant has been prescribed trials of several medications over the years.  Significantly, records dating from 2009 indicate that the medication he has been prescribed significantly alleviates and at times prevents headache symptomatology.  VA outpatient records over the years clearly do not contain descriptions or findings of very frequent and completely prostrating headaches that are prolonged attacks with productive of severe economic inadaptability.  The lack of corroborating outpatient evidence bears on the credibility of the appellant's assertions to VA compensation examiners.  Savage v. Gober, 10 Vet.App. 488 (1997).

Accordingly, the Board finds that the appellant's statements to VA compensation examiners detailing the frequency and degree of headache symptomatology, including severe economic inadaptability as a result thereof, lack substantial probative value when compared to the statements made to treating VA physicians.  Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet.App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The more competent and persuasive evidence in the record consists of ongoing VA treatment notes which do not reflect the severe disability picture that the Veteran has depicted on VA examinations and in his statements to VA.  Simply put, the Veteran's statements to health care providers for treatment purposes are particularly probative.  Cf. Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care).  See also, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony).

The Board thus finds that manifestations associated with muscle tension headaches are not more nearly manifested by frequent, completely prostrating and prolonged headaches productive of severe economic inadaptability.  The evidence comports with no more than a 30 percent rating for muscle tension headaches.  As such, entitlement to more than a 30 percent disability rating for headaches is denied.

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for muscle tension headaches is denied.


REMAND

Based on the appellant's assertions, it is evident that he has raised the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability, to include on an extraschedular basis.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453  While the issue of entitlement to individual unemployability benefits, to include on an extraschedular basis, has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 

Accordingly, this claim is REMANDED for the following action:

After conducting all necessary development, the AMC/RO is to adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, to include under 38 C.F.R. § 4.16(b).  All applicable laws, regulations, and theories of entitlement must be considered.  If this benefit is denied, the appellant and any representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


